NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
SCIELE PHARMA INC. (NOW KNOWN AS
SHIONOGI PHARMA INC.), '
Plaintiff-Appellee,
AND
ANDRX CORPORATION, ANDRX
PHARMACEUTICALS INC. (DOING BUSINESS AS
WATSON LABORATORIES INC. - FLORIDA),
ANDRX PHARMACEUTICALS L.L.C., ANDRX
LABORATORIES (NJ) INC., ANDRX EU LTD., AND
ANDRX LABS L.L.C.,
Plaintiffs,
V.
LUPIN LTD. AND LUPIN PHARMACEUTICALS
INC.,
Defendants-Appellan,ts,
AND
MYLAN INC. AND MYLAN PHARMACEUTICALS
INC.,
Defendants.
2012-1228

SClELE PHARMA v. LUPIN LTD 2
Appeal from the United States District Court for the
District of De1aWare in consolidated case no. 09-CV-0037,
Judge Robert B. Kugler.
ON MOTION
ORDER
Upon consideration of the February 27, 2012 order
expediting briefing on the merits of this appeal,
IT IS ORDERED THAT:
Oral argument for the merits of the appeal is sched-
uled to be held at 2 p.m., April 18, 2012 in Courtroom 402
The parties shall notify the clerk in writing of the name of
the counsel who will present oral argument no later than
Apri16, 2012.
FoR THE CoURT
 2 8 2012 /s)' Jan Horbaly
Date J an Horbaly
Clerk
FILED
"'SiE¢%‘l§l9§llF&E‘§bi¥°"
cc: David B. Bassett, Esq. " “` '
Douglass C. Hochstetler, Esq. MAR 2 5 2012
33 .1ANHnaaAw
C\.EHK